Exhibit 10.1
image81.jpg [image81.jpg]
July 15, 2020
Via Hand Delivery
Rajiv Patni
c/o Adamas Pharmaceuticals, Inc.


Re:    Separation and Consulting Agreement Extension
Dear Rajiv:
Thank you so much for agreeing to extend the term of the Consulting Period under
your Separation and Consulting Agreement dated as of February 20, 2020 (the
“Agreement”).   The provisions of each of the first paragraph of Section 2 and
of Section 2(j)(i) of the Agreement are amended to replace July 15, 2020 with
October 15, 2020.  Except as set forth herein, the terms and conditions of the
Agreement remain unchanged.
If you are in agreement with the foregoing, please execute the enclosed copy of
this letter and return it to me at your earliest convenience.
Sincerely,
Adamas Pharmaceuticals, Inc.

By:/s/ Eric Schlezinger  Eric Schlezinger  Head of HR



Exhibit A – Confidential Information and Inventions Assignment Agreement


Accepted and Agreed:



/s/ Rajiv PatniRajiv PatniJuly 18, 2020Date

218089366 v4